Case 5:20-mj-01955 Document 2 Filed on 10/04/20 in TXSD Page 1of1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Pedro AGUILAR-Ochoa
I, Leonel Palau, declare and state as follows:

On or about October 02, 2020 the defendant Pedro AGUILAR-Ochoa was apprehended near Encinal, Texas. After a
brief interview it was determined that, Pedro AGUILAR-Ochoa was an undocumented alien from Mexico and
subsequently placed under arrest. Further investigation revealed that Pedro AGUILAR-Ochoa was previously
REMOVED from the United States on 02/23/2020 at Hidalgo, Tx. There is no record that Pedro AGUILAR-Ochoa has
applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter the
United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 3rd day of October, 2020 at Laredo, Texas. ZA ->-—

Leonel Palau

Border Patrol Agent
United States Border Patrol

 

 
